[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-11762         ELEVENTH CIRCUIT
                                                                  NOVEMBER 8, 2011
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________
                                                                       CLERK

                                D.C. Docket No. 1:09-cv-03375-WCO



CALLIE SMITH,

llllllllllllllllllllllllllllllllllllllll                        Plaintiff-Appellant,


                                                 versus

SAXON MORTGAGE,
DEUTSCHE BANK NATIONAL TRUST COMPANY,
lllllllllllllllllllllllllllllllllllllll Defendants-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (November 8, 2011)

Before TJOFLAT, CARNES, and BLACK, Circuit Judges.

PER CURIAM:
      Callie Smith appeals the district court's grant of summary judgment in favor

of Saxon Mortgage Services, Inc. and Deutsche Bank National Trust Company.

Smith argues the district court erred by (1) finding the Security Deed granted

Mortgage Electronic Registration Systems, Inc. (MERS) the power of sale and the

authority to assign the security deed, and (2) concluding the notice of foreclosure

sent to Smith by Saxon complied with the requirements of O.C.G.A. §

44-14-162.2. We have thoroughly reviewed the record and the briefs in this case

and find no merit to any of Smith’s issues on appeal. We affirm for the reasons set

forth in the magistrate judge’s Report and Recommendation dated February 9,

2011, and the district court’s order dated March 16, 2011.

      AFFIRMED.




                                         2